McCay, Judge.
We are not called upon to say there is no equity in this bill. Perhaps there is; a jury might find fraud in these proceedings, or breach of confidence. The question before us is, simply, whether the Judge has done wrong in refusing the injunction. Without doubt the complainant is guilty of negligence in not seeing more closely to what he was about, and he does not come before the Court, asking its extraordinary interposition, without fault. Nor does he show any such immediate, irreparable, prospective injury as to demand an injunction. The truth is, he is rather seeking, by indirection, to ask the Court to so act as will compel the defendant to build the stock-gaps, a power the Court rarely, if ever, un*621dertakes. Besides, though the railroad company is a private corporation, yet it exists for the public good, and to grant this injunction will not only restrain the defendants, but will be a great public evil. It ought to be a strong case to justify the interposition of the Judge to do the thing asked. We do not think this is such a case, and Judge Johnson did not abuse his discretion in refusing the injunction.
Judgment affirmed.